MINUTES
                                               Court of Appeals
                                        Fourth Court of Appeals District
                                              San Antonio, Texas

                                                April 25, 2016

                                             No. 04-15-00824-CV

IN THE GUARDIANSHIP OF GEORGE V. GARCIA, AN INCAPACITATED PERSON,

                       From the County Court at Law No 2, Webb County, Texas
                                 Trial Court No. 2015PB6000016 L2
                               Honorable Jesus Garza, Judge Presiding


                                                ORDER
        Appellant's second motion for extension of time to file brief is hereby GRANTED. Time
is extended to April 28, 2016.


                                                           /s/ Karen Angelini
                                                           Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of April, 2016.


                                                           /s/ Keith E. Hottle
                                                           Keith E. Hottle
                                                           Clerk of Court




Entered this 25th day of April, 2016.                                                VOL____PAGE____